Citation Nr: 0430220	
Decision Date: 11/15/04    Archive Date: 11/29/04

DOCKET NO.  00-10 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.	Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
a left knee disorder and, if so, whether the reopened 
claim should be granted.

2.	Entitlement to service connection for bilateral hearing 
loss.

3.	Entitlement to service connection for an acquired 
psychiatric disorder, claimed as secondary to service-
connected disabilities.

4.	Entitlement to a rating in excess of 30 percent for low 
back disability.

5.	Entitlement to an initial rating in excess of 10 percent 
for duodenal ulcer, for the period from July 21, 1999, 
to June 4, 2002, and a rating in excess of 20 percent 
for gastrointestinal symptoms manifested by duodenal 
ulcer and hiatal hernia, for the period from June 5, 
2002.

6.	Entitlement to a total rating based upon individual 
unemployability due to service-connected disabilities.
REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active military service from June 1968 to 
July 1971 and had periods of active duty for training and 
inactive duty training (ADT and IADT) in the United States 
Army Reserve from 1981 to 1999.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from March 2000, August 2001, and February 2002 
rating decisions of the Department of Veterans Appeals (VA) 
Regional Office (RO) in Fort Harrison, Montana.  In March 
2000, the RO declined to find that new and material evidence 
had been submitted to reopen the veteran's claims for service 
connection for left knee and ulcer disorders.  The RO also 
denied the veteran's claims for service connection for 
bilateral hearing loss and an acquired psychiatric disorder 
identified as stress, as due to service-connected disability, 
and his claim for a total rating based upon individual 
unemployability due to service-connected disabilities (TDIU).  
In August 2001, the RO granted service connection for 
duodenal ulcer and awarded a 10 percent disability 
evaluation, effective from July 21, 1999, from which the 
veteran appealed.  In a February 2002 rating decision, the RO 
denied the veteran's claim for an increased rating for his 
low back disability.  In a December 2003 rating decision, the 
RO granted service connection for a hiatal hernia and 
recharacterized the veteran's disability as gastrointestinal 
symptoms manifested by duodenal ulcer and hiatal hernia for 
which a 20 percent disability evaluation was awarded, 
effective from June 5, 2002.  

In July 2000 and July 2003, the veteran testified at personal 
hearings at the RO regarding his claims.  In April 2004, the 
veteran, sitting at the RO, testified via videoconference, at 
a hearing with the undersigned Veterans Law Judge, sitting in 
Washington, D.C.

The Board notes that, in an October 2002 rating decision, the 
RO denied the veteran's claim of entitlement to service 
connection for a cervical spine disorder.  In November 2002, 
the RO received the veteran's notice of disagreement as to 
this matter and, in December 2003, a statement of the case 
was issued.  However, a substantive appeal is not associated 
with the claims file with respect to this claim, and the 
veteran and his representative did not include it among the 
issues on appeal for which he offered testimony at his April 
2004 hearing.  As such, the Board will confine its 
consideration to the issues as set forth on the first page of 
the present decision.

Finally, in a November 2002 written statement, the veteran 
raised a claim of entitlement to an effective date earlier 
than July 21, 1999, for the award of service connection for 
duodenal ulcer.  In a December 2003 letter, the RO noted the 
veteran's claim for an earlier effective date, but it does 
not appear that the RO has yet adjudicated this claim.  The 
matter is referred to the RO for appropriate consideration 
and adjudication.

The issues of entitlement to service connection for a left 
knee disorder, bilateral hearing loss, and acquired 
psychiatric disorder due to service-connected disabilities, 
an initial rating in excess of 10 percent for duodenal ulcer 
for the period from July 21, 1999, to June 5, 2002 and a 
rating in excess of 20 percent for gastrointestinal symptoms 
manifested by duodenal ulcer and hiatal hernia for the period 
from June 5, 2002, an increased rating for a back disability, 
and a TDIU are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will provide 
notification if further action is required on the part of the 
veteran.


FINDINGS OF FACT

1.  An unappealed October 1998 Board decision denied 
entitlement to service connection for a left knee disorder.

2.  The evidence added to the record since the October 1998 
Board decision bears directly and substantially upon the 
specific matter under consideration regarding service 
connection for a left knee disorder, and is so significant as 
to warrant readjudication of the merits of the claim on 
appeal.


CONCLUSION OF LAW

Evidence received since the October 1998 Board decision that 
denied service connection for a left knee disorder is new and 
material, and the claim for service connection for a left 
knee disorder is reopened.  38 U.S.C.A. §§ 5100-5103A, 5106-
7, 5108, 7104(b), 7105 (West 2002); 38 C.F.R. §§ 3.156(a), 
3.102, 3.159, 20.1100, 20.1104, 20.1105 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2004)).

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1344 (Fed. Cir. 2003) 
(but see Public Law No. 108-183, § 701, 117 Stat. 2651, 2670-
71 (Dec. 16, 2003); Conway v. Principi, 353 F.3d 1359 (Fed. 
Cir. 2004); Pelegrini v. Principi, 18 Vet. App.112 ( 2004).  
See also VAOPGCPREC 11-00 (Nov. 27, 2000); VAOPGCPREC 7-2003 
(Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 22, 2003); 
VAOPGCPREC 1-2004 (Feb. 24, 2004).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  We are 
aware that in Pelegrini, cited above, the U.S. Court of 
Appeals for Veterans Claims stated that, under the VCAA,

the Secretary must provide notice . . . that 
informs the claimant of any information and 
evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be 
considered a fourth element of the requisite 
notice, VA must "also request that the claimant 
provide any evidence in the claimant's possession 
that pertains to the claim."  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C. § 5103A(g) . . . .

Pelegrini, supra, at 121.

The VA General Counsel recently issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements quoted immediately above, and held that, 
to comply with VCAA requirements,

the Board must ensure that complying notice is 
provided unless the Board makes findings regarding 
the completeness of the record or as to other 
facts that would permit [a conclusion] that the 
notice error was harmless, including an 
enumeration of all evidence now missing from the 
record that must be a part of the record for the 
claimant to prevail on the claim.

VAOPGCPREC 7-2004 (July 16, 2004).  Considering both the 
decision of the Court in Pelegrini and the opinion of the 
General Counsel, the Board finds that the requirements of the 
VCAA have been satisfied in this matter, as discussed below.

In February 2004, the RO provided the appellant with 
correspondence clearly outlining the duty-to-assist 
requirements of the VCAA.  In addition, the appellant was 
advised, by virtue of a detailed October 2002 statement of 
the case (SOC), and by a supplemental statement of the case 
(SSOC) issued during the pendency of this appeal, of the 
pertinent law, and what the evidence must show in order to 
substantiate his claim.  We, therefore, believe that 
appropriate notice has been given in this case.  The Board 
notes, in addition, that a substantial body of lay and 
medical evidence was developed with respect to the 
appellant's claim, and that the SOC issued by the RO 
clarified what evidence would be required to establish an 
increased rating.  The appellant responded to the RO's 
communications with additional evidence and argument, thus 
curing (or rendering harmless) any previous omissions.  See 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993), infra; 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, that would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
any failure in the timing or language of VCAA notice by the 
RO constituted harmless error.

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding the matter being 
decided herein for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) 
(en banc), vacated on other grounds sub nom. Winters v. 
Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  In fact, the Court has stated, "The VCAA 
is a reason to remand many, many claims, but it is not an 
excuse to remand all claims."  Livesay v. Principi, 15 Vet. 
App. 165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2003).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that a veteran need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  New and Material Evidence

The Board, in a decision dated in October 1998, denied the 
veteran's claim of entitlement to service connection for a 
left knee disorder.  The veteran did not appeal the Board's 
decision, and it therefore became final based upon the 
evidence then of record.

The evidence of record at the time of the Board's October 
1998 decision that denied entitlement to service connection 
for a left knee disorder includes the veteran's service 
medical records.  Service medical records for his period of 
active duty from 1968 to 1971 are not referable to complaints 
or diagnosis of, or treatment for, a left knee disorder, nor 
does the veteran contend that his active duty service is 
related to his current left knee disability. 
 
Also before the Board at that time were records to the effect 
that the veteran evidently joined the U.S. Army Reserve in 
1981.

A July 1987 private medical record shows treatment for a 
contusion and mild left knee sprain.  X-ray revealed possible 
slight valgus deformity.

Private medical records from J.E.K., M.D., the veteran's 
treating physician, show that the veteran injured his left 
knee while employed in a Federal civilian employment capacity 
on March 9, 1993.  The injury was incurred when the veteran 
stepped off a stool at work and jammed his left knee.  The 
initial assessment, which was provided on March 10, 1993, the 
day after the above-mentioned knee injury, was that he had a 
mild knee sprain.  Follow-up treatment in the absence of 
improvement was prescribed.

On March 31, 1993, Dr. K. again saw the veteran.  At that 
time, the veteran said that he participated in a walk-a-thon 
the previous weekend, five days earlier, and that for the 
last two or three days his left knee had bothered him again 
and was popping when he walked.  He complained that the pain 
was in the anteromedial portion of the knee, and that it was 
stiff and painful to squat.  After examination, Dr. K. felt 
that the veteran either had chondromalacia or a meniscal 
injury, but he could not quite sort it out.


In December 1993, W.S.R., M.D., advised that the veteran was 
his long-term patient for a work-related injury to his knee.  
In March 1994, the United States Department of Labor wrote 
Dr. R., in connection with the veteran's claim under the 
Federal Employees' Compensation Act.  The claims examiner 
noted that medical records showed the veteran had injured his 
left knee by twisting and jamming it at work while stepping 
off a stool.  The letter further noted that at the time of 
the March 10, 1993, examination by Dr. K., there was no 
swelling or bruising and no popping, catching, locking, or 
giving out, that there was no pain reported in the medial 
portion of the knee, and that Dr. K. had diagnosed a mild 
knee sprain.  The letter further noted that the veteran was 
apparently not seen again until March 31, 1993, when he 
reported that he had taken part in a 10-kilometer walk-a-thon 
on the weekend of March 27, 1993, and experienced pain since 
that time.  It further noted that when the veteran was seen 
on April 5, 1993, he reported he had been again running 
during the National Guard training the previous weekend and 
that, afterwards, the knee was quite painful.  The letter 
from the U.S. Department of Labor went on to note that Dr. R. 
was now diagnosing a medial meniscus tear and recommending 
surgery.  The letter asked Dr. R. to provide his detailed 
medical rationale explaining how the current condition could 
be related to the work injury on March 9, 1993, and not to 
the subsequent injuries, given the fact that only a mild knee 
sprain was diagnosed as being due to the work injury and 
there were two later injuries.

In May 1994, Dr. R. responded to the March 1994 Labor 
Department letter.  Dr. R. noted that the veteran had injured 
his knee on March 9, 1993, while stepping off a stool at 
work, and that Dr. K. - a family physician, not an 
orthopedist - first examined the veteran the next day.  The 
veteran then attempted to get back into several activities, 
including the walk-a-thon and running, during National Guard 
training, had experienced significant medial-side knee pain 
during those activities, and then saw Dr. R.  After noting 
this, Dr. R.'s response to the March 1994 letter was that the 
veteran's knee injury was in fact the result of the injury he 
sustained at work on March 9, 1993, and that it was Dr. R.'s 
opinion that no additional injury occurred thereafter.  
Instead, the medial meniscus tear was the result of the 
veteran's March 9, 1993, injury.  Dr. R. concluded by stating 
that he did not believe any additional injury occurred and 
that in fact the medical meniscus tear which the veteran now 
had was in fact the result of his March 9, 1993, injury.

A late May 1994 letter from the Labor Department advised the 
veteran that his claim, originally permitting recovery only 
for a left knee strain, was amended to include recovery for a 
left medial meniscus tear and surgery therefor.

In June 1994, Dr. R. noted that the veteran was approved for 
surgery as part of his workers' compensation claim, for 
treatment of a small medial meniscus tear that was 
demonstrated on a magnetic resonance image (MRI).  In 
November 1995, after the veteran noted continued popping, 
clicking, and medial-side pain, Dr. R. noted that a high 
tibial osteotomy might help.

A service department medical record dated between 1997 and 
March 1998 reports early left knee degenerative joint 
disease.

At a July 1998 Board hearing, the veteran testified that he 
had injured his left knee in early March 1993, before ADT.  
Dr. K. gave him an inexpensive knee brace with which to wrap 
it, and the veteran used this wrapping brace while performing 
his job, because he did not want to lose the job.  He did not 
miss any work between March 9, 1993, and March 27, 1993.  He 
knew his physical training test was coming up, and he was 
trying to "gut it out".  He stated in essence that the left 
knee problem had worsened during U.S. Army Reserve activities 
in late March and early April 1993, because he was required 
to do his physical training test that required running two 
miles, and because he was in a walk-a-thon that was part of 
his duty during that active duty for training.

The October 1998 Board decision was final based upon the 
evidence then of record.  However, a claim will be reopened 
if new and material evidence is submitted.  38 U.S.C.A. §§ 
5103A(f), 5108; 38 C.F.R. § 3.156(a).  If the Board 
determines that the evidence is new and material, the case is 
reopened and evaluated in light of all the evidence, both new 
and old.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  
In making this determination, the Board must look at all of 
the evidence submitted since the time that the claim was 
finally disallowed on any basis, not only since the time that 
the claim was last disallowed on the merits.  Evans v. Brown, 
9 Vet. App. 273 (1996).  In the present case, this means that 
the Board must look at all the evidence submitted since the 
October 1998 Board decision that was the last final 
adjudication that disallowed the veteran's claim.

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration 
which is neither cumulative nor redundant and which, by 
itself or in connection with evidence previously assembled, 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a). 
See Hodge v. West, 155 F.3d. 1356 (Fed. Cir. 1998).  Evidence 
that is solely cumulative or repetitious in character will 
not serve as a basis for reconsideration of a previous 
decision.  Moreover, Hodge stressed that under the regulation 
new evidence could be material if that evidence provided "a 
more complete picture of the circumstances surrounding the 
origin of a veteran's injury or disability, even where it 
will not eventually convince the Board to alter its ratings 
decision."  Hodge, supra, at 1363.

The changes to 38 C.F.R. § 3.156(a) that define new and 
material evidence are effective prospectively for claims 
filed on or after August 29, 2001.  See 66 Fed. Reg. 45,620, 
45,630 (Aug. 29, 2001) (now codified at 38 C.F.R. § 
3.156(a)).  Since the veteran's request to reopen his current 
claim was filed in July 1999, the regulations in effect prior 
to August 29, 2001, are for application.  Nevertheless, to 
whatever extent the new legislation has changed the approach 
to developing evidence in claims, it has not modified the 
longstanding requirement that a previously denied claim may 
not be reopened and readjudicated unless, and until, there 
has been a finding that new and material evidence has been 
submitted.

As noted, an application to reopen the veteran's previously 
denied claim was received by the RO in July 1999.  The 
evidence added to the record includes service medical 
records, records from the U.S. Department of Labor and the 
Department of the Army, service records, VA and non-VA 
medical records and examination reports, dated from 1993 to 
2003, some duplicative of evidence previously considered by 
the RO, and the veteran's oral and written statements in 
support of his claim.

Added to the record are records reflecting the veteran's ADT 
and IADT service with the U.S. Army Reserve from 1981 to 
1999.  An Army Physical Fitness Score Card record is dated 
April 4, 1993.

Added to the record are private medical records from Dr. W.R. 
dated in1995, which indicate that the veteran had undergone 
left knee arthroscopies. 

In a September 1996 report, W.S.S., M.D., said that the 
veteran was evaluated regarding the appropriateness of the 
continuation at his present position.  Worsening left knee 
pain was noted and progressive degenerative joint disease was 
diagnosed.

A March 1998 progress report from Dr. W.S.R. reflects that 
after the 1994 left knee arthroscopy, the veteran had clearly 
progressed and was now a candidate for a proximal tibial 
osteotomy.

In October 1998 and May 1999 letters to the U.S. Department 
of Labor, Dr. W.S.R. said that the veteran had continued 
work-related problem with his left knee with marked medial 
compartment generative joint disease, from a previous medial 
meniscectomy secondary to a work-related injury.  Dr. W.S.R. 
requested permission for further surgical treatment. 
 
A May 1999 Medical Evaluation Board report reflects 
disabilities including status post left medial meniscectomy 
with varus deformity of the left knee and persistent medial 
knee pain.  An August 1999 memorandum from the U.S. 
Department of the Army indicates that the veteran was 
discharged due to physical disability.

In September 1999, the RO afforded the veteran an orthopedic 
examination performed by J.R.D., M.D., a private orthopedist, 
who reviewed the veteran's medical records.  Dr. D. noted the 
veteran's history of a 1987 knee injury and that the veteran 
evidently did well, until March 1993, when he experienced a 
work-related injury after which he was involved in a walk-a-
thon and U.S. Army Reserve training.  Subsequently the 
veteran was felt to have a meniscal tear secondary to a work-
related injury, and underwent arthroscopy in 1994 and 1995 
when arthritic changes and meniscal injury were seen.  In 
November 1995, Dr. R. observed significant medial compartment 
narrowing and loss of physiological valgus, and, in March 
1998, thought the veteran was a candidate for a high tibial 
osteotomy.  In May 1998, the veteran indicated that he 
injured his knee in training which, according to Dr. D. was 
"an aggravation from overuse and not any marked, acute 
injury."  Upon examination, Dr. D. opined that the injury of 
May 19, 1998, had not permanently aggravated the veteran's 
left knee, and that what was expected was the normal, 
expected level of disability based on the previous problems 
with his knee. 

In a January 2000 Progress Note, D.A.G., D.O., examined the 
veteran for the Civil Service Retirement System and noted 
that Dr. W.R., an orthopedist, had treated the veteran for 
his left knee and recommended a proximal tibial osteotomy 
which had not yet been performed.  It was noted that the 
veteran had undergone two arthroscopic surgeries for a torn 
medial meniscus on the left, and also had undergone a left 
medial meniscectomy.

In a March 2000 written statement, Dr. D.A.G. reported that 
he reviewed some records from Drs. W.R. and J.D., two 
orthopedic surgeons who treated the veteran in the past year.  
In Dr. D.A.G.'s opinion, the veteran's left knee problems 
were chronic in nature and began probably around 1987 with a 
work-related injury and a second such injury in March 1993.  
The veteran underwent two arthroscopies and meniscal removal 
on his left knee.  Dr. D.A.G. noted that the veteran was 
placed on physical training, a fast walk, in place of jogging 
but, "due in large part to the previous injury and surgery 
to his knee, this fast walk-type exercise has added to his 
disability to a great extent.  The veteran was required to do 
physical training on an ongoing basis with his military 
reserve, which, in my opinion exacerbated the severity of his 
degenerative changes in his left knee and has added to his 
disability."  Dr. G. further said the veteran was a 
candidate for further knee surgery.  As to the question of 
whether this was normal wear and tear on the knee over time, 
in Dr. G.'s opinion, "this is certainly not the case."  Dr. 
G. opined that the amount of degenerative knee change the 
veteran experienced was based on previous injury from both 
his civilian employment and exacerbation because of his Army 
Reserve activities, particularly his fast walk for his 
ongoing physical training.

A September 2000 Social Security Administration (SSA) 
disability determination record indicates that the SSA found 
the veteran to be totally disabled and entitled to disability 
benefits in October 1999.  The SSA held him to be disabled 
due to osteoarthritis of the left knee and, secondarily, to 
degenerative disc disease of the cervical and lumbar spine.

A March 2001 VA examination report includes a diagnosis of 
degenerative joint disease of the left knee.  The examiner 
noted the veteran's history of a 1987 accident diagnosed as a 
contusion and mild sprain, the September 1993 MRI that showed 
a medial meniscal tear, the 1995 finding by Dr. R. that 
limited progress was made despite two arthroscopic surgeries 
and the January 1996 observation that
X-rays showed mild narrowing of the cartilage space on the 
medial side.  It was also noted that the veteran was on light 
duty since May 1996 with continued knee problems, that the 
March 1998 note from Dr. R. reflects that the veteran had 
arthroscopy in 1994 with medial meniscectomy for a large 
tear, and that the May 1998 note by Dr. D. indicates that the 
veteran experienced stiffness.  The examiner also noted an 
August 1995 record that long term prognosis was poor with the 
likelihood of development of arthritis due to absence of 
medial meniscus.  Upon examination, the VA examiner opined 
that she did not believe there was current evidence of 
aggravation of the 1993 work-related left knee injury beyond 
the normal expected course of the condition.  

In a July 2001 Addendum that responded to the RO's request 
for clarification of her opinion, the VA examiner said her 
opinion was based on notation of the long term prognosis 
being poor, with the likelihood of development of arthritis 
due to absence of a medial meniscus.  The VA examiner was 
unable to answer the question further, and said that the 
veteran needed an orthopedic examination for such 
information. 

January 2002 private medical records reflect that the veteran 
underwent high tibular osteotomy of his left knee.


At his April 2004 Board hearing, the veteran that he had a 
left knee disorder that was aggravated during his period of 
U.S. Army Reserve service.  Alternatively, he contended his 
left knee was aggravated by his service-connected back 
disability.  He pointed to an August 1994 service record 
reflecting a limited-duty Physical Profile for the left knee. 

As noted above, the veteran has asserted that he has a left 
knee disorder that was aggravated by his period of service, 
specifically during his U.S. Army Reserve Service.  His 
service medical records during that time reflect complaints 
of a left knee disorder. 

The evidence received since the October 1998 decision 
consists of service and employment records, VA and non-VA 
private medical record records and examination reports and 
the veteran's written and oral statements.  The more recent 
medical records and the veteran's statements, including Dr. 
D.A.G.'s statement, indicate that the veteran injured his 
left knee prior to service and that his current left knee 
disorder may have been aggravated by the veteran's period of 
U.S. Army Reserve service.  That evidence is new, and does 
bear directly on the question of whether the veteran has a 
left knee disorder related to service.  In the Board's 
opinion, this evidence provides a more complete picture of 
the veteran's disability and its origin, and thus does bear 
directly and substantially upon the specific matter under 
consideration and is so significant as to warrant 
reconsideration of the merits of the claim on appeal.  See 
Hodge, supra.  Thus, this evidence is new and material, and 
we may reopen the veteran's claim of entitlement to service 
connection for left knee disorder.

However, the adjudication of the veteran's claim does not end 
with a finding that new and material evidence has been 
submitted, nor is a grant of service connection assured.  
Once a claim is reopened, the VCAA provides that the 
Secretary shall make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the 
claimant's claim for benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  See 38 U.S.C.A. § 5103A (West 
2002).  Here, as noted below in the Remand, the Board is 
requesting additional development with respect to the 
underlying claim of service connection for a left knee 
disorder, and will issue a final decision once that 
development is complete, if the case is ultimately returned 
to the Board. 

ORDER

New and material evidence having been submitted, the claim 
for entitlement to service connection for a left knee 
disorder is reopened, and the appeal is, to that extent, 
granted.

REMAND

The VCAA substantially modified the circumstances under which 
VA's duty to notify and assist claimants applies, and how 
that duty is to be discharged.  See 38 U.S.C.A. §§ 5100-
5103A, 5106-7 (West 2002).  VA has published regulations 
implementing many of the provisions of the VCAA.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2004)). 

Under the new law and regulations, first, VA has a duty to 
provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102; 
38 C.F.R. § 3.159(b)(2).  Second, VA has a duty to notify the 
claimant as to any information and evidence needed to 
substantiate and complete a claim, and as to what part of 
that evidence is to be provided by the claimant and what part 
VA will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); see Quartuccio v. 
Principi, 16 Vet. App. at 187; Charles v. Principi, 16 Vet. 
App. at 373-74.  Third, VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. §§ 5107(a), 5103A; 38 C.F.R. § 3.159(c).  

First, the veteran seeks service connection for an acquired 
psychiatric disability.  In an April 2000 written statement, 
he contended that he experienced stress due to his now-
service-connected gastrointestinal disability.  At his April 
2004 Board hearing, the veteran maintained that he had a 
diagnosed psychiatric disorder which he attributed to his 
service-connected disabilities, including back and 
gastrointestinal disabilities.

In April 1999, VA afforded the veteran a psychological 
examination performed by J.K.M., Psy.D.  According to the 
psychological consultation report, the Axis I diagnosis was 
dysthymia.

VA outpatient records, dated from 1999 to 2003, indicate the 
veteran was seen by a psychiatrist in the outpatient clinic 
and assessed with a depressive disorder that was treated with 
prescribed medication.

In an April 2000 written statement in response to the RO's 
March 2000 letter, the veteran said he wanted to defer his 
claim for service connection for post-traumatic stress 
disorder (PTSD), and he wanted to continue the claim for 
stress secondary to duodenal ulcer.

The veteran underwent VA psychological examination in January 
2001.  According to the examination report, the Axis I 
diagnosis was adjustment disorder with anxious and depressed 
mood, most descriptive.  The examiner said this took into 
account that the veteran's psychological distress was largely 
situational and secondary to his current life problems 
including his physical difficulties, financial problems, and 
loss of usual employment.  In a September 2001 Addendum, the 
VA psychologist who had previously examined the veteran 
opined that the veteran experienced an adjustment disorder, 
but said it was not considered to be a chronic condition and 
should resolve once life circumstances leading up to the 
adjustment disorder resolved.  The VA examiner stated that 
the veteran's psychological distress was secondary to life 
changes brought about by his physical problems, but that it 
was beyond the examiner's training and expertise to comment 
on whether the physical difficulties were related to military 
service.  The VA examiner said that, typically, adjustment 
disorders resolved spontaneously within a one-year time 
frame.  According to the VA psychologist, if the veteran's 
physical problems were demonstrated to be related to service, 
then his adjustment disorder would also be related to the 
time in service.  The VA examiner said that the current life 
circumstances which led to the veteran's adjustment disorder 
were secondary to physical problems.  

Private medical records, dated from September 2001 to 2003, 
from J.C.A., Ph.D., a psychologist, indicate that when first 
seen in September the veteran reported several stressors in 
his life, including financial problems since he stopped 
working in 1999 as a civilian military technician and Army 
reservist.  Upon examination, the Axis I diagnoses were major 
depression, probable post-traumatic stress disorder and 
suspected alcohol abuse.  At Axis III, it was noted that 
there were numerous medical problems including chronic peptic 
ulcer disease and back surgeries.  It was noted that, while 
many of the veteran's problems appeared related to 
psychogenic issues, biologic factors could not be ruled out.

A January 2002 Vocational Rehabilitation counseling report 
indicates that the veteran was found to be unemployable and 
medically infeasible for Vocational Rehabilitation.  It was 
noted that the residuals of the veteran's physical 
disabilities with his psychological disorders were so 
substantial that it did not appear his employability status 
would change appreciably, even with a substantial amount of 
psychotherapy.

According to a VA outpatient medical record, when seen in 
June 2003, the assessment was depression, improved.  It was 
noted that the veteran was doing well on prescribed 
medication.

Service connection may be established when the evidence shows 
that a particular disability is proximately due to or the 
result of a disability for which service connection has 
already been established.  38 C.F.R. § 3.310(a).  In this 
regard, the Court has stated that, when aggravation of a 
veteran's non-service-connected condition is proximately due 
to or the result of a service-connected condition, such 
veteran shall be compensated for the degree of disability 
(but only that degree) over and above the degree of 
disability existing prior to the aggravation.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Aggravation 
contemplates a chronic worsening of the underlying condition, 
rather than temporary or intermittent flare-ups of the 
associated symptoms.  Hunt v. Derwinski, 1 Vet. App. 292, 
296-97 (1991).  In light of the opinions addressing the 
veteran's psychiatric disorder and relating it to his 
physical disabilities, and in the interest of due process, 
the Board believes the veteran should be afforded a new VA 
examination to determine the etiology of any psychiatric 
disorder found to be present.

Second, the veteran claims that he has a left knee disorder 
and maintains that a work-related injury was subsequently 
aggravated by his periods U.S. Army Reserve service.  He 
argues that he injured his knee in 1987, and then injured the 
knee again on March 9, 1993, for which he sought medical 
treatment, and then  reinjured the knee during a March 28-29, 
1993, period of active duty for training.  The medical 
evidence of record documents the veteran's history of left 
knee problems with repeated surgeries.  Records added to the 
file reflect the veteran's periods of active and inactive 
duty for training, although the nature of the veteran's duty 
March 28-29, 1993, is not clear.  As noted above, however, an 
Army Physical Fitness Test Scorecard is dated April 4, 1993.  
Also, a May 1998 service record indicates the veteran 
aggravated an existing left knee injury that was injured two 
surgeries earlier in August 1993.  

Moreover, the medical evidence of record offers conflicting 
opinions regarding the etiology of the veteran's current left 
knee disorder, including an opinion that the veteran's May 
1998 injury in service did not aggravate his left knee (Dr. 
D. in September 1999); and that physical training exacerbated 
the severity of the degenerative changes in the veteran's 
left knee and added to his disability and that the amount of 
degenerative change was based on previous injury both from 
civilian employment and exacerbation because of U.S. Army 
Reserve activities, particularly his fast walk for ongoing 
physical training (Dr. D.A.G. in March 2000).  While in March 
2001, a VA examiner concluded that the veteran's left knee 
was not aggravated beyond the normal expected course of the 
condition, in July 2001, that VA examiner indicated her 
opinion was based on a notation in the record of long term 
progress being poor, with the likelihood of development of 
arthritis due to absence of a medial meniscus, and said she 
was unable to provide further information and that the 
veteran would need an orthopedic opinion.  




Furthermore, in his written statements and most recently at 
his 2004 hearing, the veteran also argued that his left knee 
disorder might be due to his service-connected residuals of a 
back injury.  It does not appear that an examiner has 
addressed this contention.  In light of the conflicting 
medical opinions, and considering the veteran's assertions 
regarding the etiology of his current left knee disorder, in 
the interest of fairness and due process, the Board is of the 
opinion that he should be afforded a new VA examination to 
determine the etiology any left knee disorder found to be 
present. 

Third, in August 1999, the veteran raised a claim for service 
connection for bilateral hearing loss and, in a December 1999 
written statement, variously attributed the disorder to 
exposure to acoustic trauma during his active duty in Vietnam 
and during U.S Army Reserve service, from 1981, when he was a 
heavy equipment mechanic and operator and a soldier who had 
to qualify annually with his weapon.  At his 2004 Board 
hearing, he testified to exposure to acoustic trauma from 
cannon fire while a combat engineer in Vietnam, when only 
limited hearing protection was provided.  Service medical 
records indicate that when examined for entry into service, 
in 1968, a light high-frequency hearing loss was noted in the 
veteran's left ear.  Essentially normal hearing was reported 
when he was examined for discharge in 1971.  During Army 
Reserve service, records indicate the veteran was a heavy 
machine operator and mechanic.  

Work-related examination reports, dated in 1992 and 1996 
reflect essentially normal hearing.  Records also show that 
in September 1997, the veteran filed a Workers' Compensation 
claim for hearing loss.  A March 1998 memorandum from the 
veteran's shop supervisor at the U.S. Department of the Army 
indicates that in 1982 the veteran started work full time as 
a military technician, heavy mobile equipment repairer, and 
worked until his reassignment in April 1997.  The supervisor 
had not seen the results of noise surveys and was unable to 
comment on the veteran's noise exposure.  It was noted that 
all employees were issued hearing protectors when initially 
employed, and were advised to follow posted warnings.  In an 
April 1999 examination report, a physician concluded that the 
veteran's sensorineural hearing loss was due to noise 
exposure during the veteran's Federal civilian employment.

In a May 1999 written report, P.J.B., M.D., indicated that he 
examined the veteran regarding a claim for hearing loss 
associated with his employment with the U.S. Department of 
the Army.  Upon review of the evidence and clinical findings, 
Dr. B. opined that the veteran's hearing loss was consistent 
with noise exposure on the job, although that could not 
explain the asymmetrical loss.  According to Dr. B., the fact 
that the veteran was right-handed and had a left-sided 
hearing loss greater than on the right side in the high 
frequencies was possibly consistent with firearm "spire" 
that the veteran said was necessary to maintain his 
certification on the job.

In March 2001, VA afforded the veteran a private audiology 
examination, performed by D.B., an audiologist, who reviewed 
the veteran's in-service and post-service medical records.  
It was noted that when he was examined in October 1968, a 
left ear hearing loss was noted and when examined in July 
1971, normal hearing was reported.  Mr. B. opined that such 
could be the case if the 1968 results were accurate, but one 
of these audiograms was inaccurate.  A March 1981 examination 
showed a slight bilateral hearing loss, greater on the left, 
as was evident in 1986 tests.  A February 1990 audiogram 
showed pronounced left ear hearing loss.  Results of 
audiograms performed in January 1994 and August 1995 
reflected asymmetrical hearing loss, greater in the left ear, 
with the 1994 results worse than those from 1995.  Mr. B. 
also reviewed Dr. B.'s 1999 evaluation.  Current examination 
findings also revealed an asymmetrical hearing loss.  Mr. B. 
concluded that the veteran had an asymmetrical hearing loss 
which had progressed slightly over time.  It was noted that 
the veteran reported having mild tinnitus, but did not know 
when it began.  Mr. B. opined that it was certainly plausible 
that the tinnitus and hearing loss could have had their onset 
during the veteran's period of active duty from 1968 to 1971, 
although the 1968-audiogram results showed a slight high 
frequency hearing loss when the veteran entered service.  It 
was further noted that the veteran worked as a diesel 
mechanic after service and was potentially exposed to noise 
levels that could have contributed to his current hearing 
loss.

In a September 2001 written response to the RO's request to 
clarify his opinion regarding the veteran's hearing loss, Mr. 
B. said that the volume of information in the claims file 
made the case rather challenging to fully address.  Further, 
it was noted that there was evidence of an asymmetrical 
hearing loss prior to the veteran's 1968 entry into service, 
with a slight left ear hearing loss.  The 1971 audiogram 
findings did not show any hearing loss in either ear, and Mr. 
B. questioned the validity of these tests results, although 
there were no other records on which to rely.  Mr. B. said it 
did not appear that the veteran's hearing loss was 
exacerbated by active military service during this period.  
Further, Mr. B. opined that it was as likely as not that 
noise exposure during his period of time in the U.S. Army 
Reserve could at least have contributed to the veteran's 
current hearing loss, although Mr. B. was unable to provide 
specific types of noise exposure or specific instances where 
this might have happened, as he did not have that information 
available.  However, it does not appear Mr. B. obtained a 
history of noise exposure from the veteran, nor did the RO 
request that the veteran provide such a history of noise 
exposure for Mr. B. to review.  In the interest of due 
process and fairness, the Board is of the opinion that 
further examination is warranted to determine the etiology of 
any currently diagnosed bilateral hearing loss. 

Fourth, the veteran seeks an increased rating for his 
service-connected residuals of a back injury.  In conjunction 
with his claim, the veteran underwent VA examination in 
December 2002, performed by a nurse practitioner.  The 
examiner concluded that the veteran's subjective complaints 
of pain had increased since VA last examined him in 1999.  
The clinical plan included X-rays of the lumbar spine and an 
electromyography.  However, results of those tests are not in 
the claims file, and it is unclear whether the tests were 
ever performed.  In light of the examiner's conclusion that 
the veteran's back disability had worsened since the last VA 
examination, and since it has been nearly two years since he 
was examined by VA, the Board believes the veteran should 
under a new VA examination to determine the current severity 
of the service-connected back disability.

Finally, when additional evidentiary development is 
necessary, the RO, not the Board, must undertake the task.  
See Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1337 (Fed. Cir.2003).  Furthermore, the 
record reflects that the VARO has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000 regarding 
the veteran's claim for an initial rating in excess of 10 
percent for duodenal ulcer, for the period from July 21, 
1999, to June 4, 2002, and a rating in excess of 20 percent 
for gastrointestinal symptoms including duodenal ulcer and 
hiatal hernia from June 5, 2002.  It would be potentially 
prejudicial to the appellant if the Board were to proceed to 
issue a decision at this time, particularly in view of the 
Federal Circuit's decision in DAV v. Secretary, supra.  See 
Quartuccio v. Principi, Charles v. Principi, supra; Bernard 
v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92 (July 24, 
1992) (published at 57 Fed. Reg. 49,747 (1992)).

Because the issue of a TDIU is inextricably intertwined with 
the other issues on appeal, notably the veteran's claim for 
increased ratings for his back and gastrointestinal 
disabilities, the TDIU issue will be held in abeyance pending 
the completion of the action on remand.

Thus, due process, requires that this case be REMANDED to the 
RO for the following action:

1.	The RO should review the claims file and 
ensure that all VCAA notice obligations have 
been satisfied in accordance with 38 U.S.C.A. 
§§ 5102, 5103, and 5103A, (West 2002), and any 
other applicable legal precedent.  Such notice 
should specifically apprise the veteran of the 
evidence and information necessary to 
substantiate his claim for an initial rating 
in excess of 10 percent for duodenal ulcer for 
the period from July 21, 1999, to June 4, 
2002, and a rating in excess of 20 percent for 
gastrointestinal symptoms manifested by 
duodenal ulcer and hiatal hernia, from June 5, 
2002, and inform him whether he or VA bears 
the burden of producing or obtaining that 
evidence or information, and of the 
appropriate time limitation within which to 
submit any evidence or information.

2.	The veteran should be requested to provide the 
names and addresses of all VA and non-VA 
medical providers who have treated him for the 
disorders at issue since May 2003.  The RO 
should then request all pertinent medical 
records from these medical providers, not 
already on file. 

3.	The veteran should be afforded an appropriate 
VA orthopedic examination, by a physician if 
available, to determine the etiology of any 
current left knee disorder found to be 
present.  All indicated tests and studies 
should be conducted and all clinical findings 
reported in detail.  Prior to the examination, 
the examiner should review the claims folder, 
including the appellant's service medical 
records, particularly those dated from 1981 to 
1999.  The examiner is requested to address 
the following matters: (a) Does the appellant 
currently have a left knee disorder? (b) If he 
has such a disability (or disabilities), does 
it represent a disease process or the 
residuals of an injury? (c) Taking into 
consideration the evidence incorporated in the 
1981 to 1999 service medical records (and 
March 2000 statement from Dr. Grewell and 
March 2001 VA examination report with the July 
2001 Addendum), when was the disability (or 
disabilities) incurred? (d) If any disability 
was incurred before 1981 (or before 1993), was 
there an increase in disability, beyond the 
natural progress of the disorder, during a 
period of military duty? (e) The physician 
should also proffer an opinion, with 
supporting analysis, as to the likelihood that 
the veteran's diagnosed left knee disorder was 
caused by or aggravated by his service-
connected residuals of a back injury (i.e., is 
it at least as likely as not that such 
causation or aggravation occurred).  In 
addition, the degree of left knee disorder 
that would not be present but for the service-
connected residuals of a back injury should be 
identified.  See Allen, supra.  
 
4.	Then, the RO should schedule the veteran for 
VA orthopedic and neurological examination, 
preferably by physician(s), if available, to 
determine the current severity of the 
veteran's service-connected residuals of a 
back injury.  The claims folder, including 
this Remand, should be made available to the 
examiner(s) for review prior to examination, 
and the examination reports should indicate 
whether the files were reviewed.  All 
necessary tests and studies should be 
performed and all clinical findings reported 
in detail.  The orthopedic examiner should be 
requested to: (1) state the range of motion of 
the veteran's lumbar spine, in degrees, noting 
the normal range of motion of the lumbar 
spine; (2) determine whether there is weakened 
movement, excess fatigability, or 
incoordination attributable to the service-
connected back disability, expressed, if 
feasible, in terms of the degree of additional 
range of motion loss or favorable or 
unfavorable ankylosis due to any weakened 
movement, excess fatigability, or 
incoordination; and (3) express an opinion as 
to whether pain in the lumbar spine could 
significantly limit functional ability during 
flare-ups or during periods of repeated use, 
noting, if feasible, the degree of additional 
range of motion loss or favorable or 
unfavorable ankylosis due to pain on use or 
during flare-ups.  The neurological examiner 
should be requested to report all neurological 
complaints or findings attributable to the 
veteran's service-connected postoperative 
herniated nucleus pulposus of the lumbar spine 
with laminectomy and sciatica of the bilateral 
extremities, noting: (1) whether the veteran 
experiences recurring attacks, and whether he 
experiences intermittent relief between those 
attacks; (2) whether there is evidence that 
the veteran has sciatic neuropathy with 
characteristic pain attributable to the 
service-connected back disability, and, if so, 
whether the sciatic neuropathy results in 
demonstrable muscle spasm, absent ankle jerk, 
or any other positive neurological finding; 
and (3) whether the veteran has a bladder 
disorder and, if so, whether it is at least as 
likely as not that any bladder disorder found 
to be present is due to the veteran's service-
connected back disability.  Both examiners are 
requested to offer opinions as to (1) whether 
the veteran's complaints are consistent with 
the objective clinical findings; (2) whether 
the veteran's service-connected back 
disability has resulted in incapacitating 
episodes having a total duration of at least 6 
weeks during the past 12 months; and (3) 
whether the veteran's lumbar spine disability 
limits his ability to work, and affects his 
ability to obtain and maintain substantially 
gainful employment.  A rationale should be 
provided for all opinions offered.  The 
veteran's claims files should be made 
available to the examiner(s) prior to 
examination, and the examination report should 
indicate whether the examiner reviewed the 
records. 

5.	The veteran should also be scheduled for an 
examination with a specialist in ear disorders 
in order to determine the nature, severity, 
and etiology of any bilateral hearing loss 
found to be present.  Prior to the 
examination, the examiner should review the 
claims folders, including the appellant's 
service medical records, particularly those 
dated in 1968 and 1971, and those dated from 
1981 to 1999.  A complete history of noise 
exposure should be obtained from the veteran, 
including both service and occupational noise 
exposure.  All indicated tests and studies 
should be conducted and all clinical findings 
reported in detail.  The examiner is requested 
to address the following matters: (a) Does the 
appellant currently have bilateral hearing 
loss? (b) If he has such a disability (or 
disabilities), does it represent a disease 
process or the residuals of an injury? (c) 
Taking into consideration the evidence 
incorporated in the 1968 and 1971 audiograms, 
and service medical records from 1981 to 1999 
(and September 1999 report from Dr. Byorth and 
March and September 2001 statements from 
Douglas P. Baldwin, audiologist), when was the 
disability (or disabilities) incurred? (d) If 
any disability was incurred before 1968 or 
before 1981, was there an increase in 
disability, beyond the natural progress of the 
disorder, during a period of military duty 
from 1968 to 1971 or during a period of 
military duty from 1981 to 1999?  A rationale 
should be provided for all opinions proffered.  
The examiner should be provided with the 
veteran's claims files prior to examination, 
and the examination report should indicate 
whether the examiner reviewed the veteran's 
medical records.
 
6.	The veteran should be scheduled for 
appropriate VA psychiatric examination, 
performed by a physician if available, to 
determine the etiology of any acquired 
psychiatric disorder found to be present.  All 
indicated testing should be conducted and all 
clinical manifestations should be reported in 
detail.  Based on the examination and a review 
of the record:  (1) if an acquired psychiatric 
disorder (other than PTSD), e.g., depressive 
disorder, is diagnosed, the medical specialist 
should assess the nature, severity, and 
manifestations of any acquired psychiatric 
disorder found to be present.  (2) The 
physician should proffer an opinion, with 
supporting analysis, as to the likelihood that 
the veteran's diagnosed acquired psychiatric 
disorder was caused by or aggravated by his 
service-connected residuals of a low back 
injury and gastrointestinal symptoms 
manifested by duodenal ulcer and hiatal hernia 
(i.e., is it at least as likely as not that 
such causation or aggravation occurred).  The 
degree of acquired psychiatric disorder that 
would not be present but for the service-
connected residuals of a low back injury and 
gastrointestinal symptoms manifested by 
duodenal ulcer and hiatal hernia should be 
identified.  The examiner is requested to 
address the opinions expressed in the VA 
examination reports dated in January and 
September 2001 (diagnosing adjustment disorder 
and commenting that the veteran's current life 
circumstances that caused the adjustment 
disorder were secondary to physical problems).  
A rationale should be provided for all 
opinions expressed.  The veteran's claims 
files should be made available to the examiner 
in conjunction with the examination, and the 
examination report should indicate whether the 
veteran's medical records were reviewed.

7.	Thereafter, the RO should readjudicate the 
veteran's claims for service connection for an 
acquired psychiatric disorder secondary to 
service-connected disabilities, a left knee 
disorder and bilateral hearing loss, an 
increased rating for a back disability, an 
initial rating in excess of 10 percent for 
duodenal ulcer for the period from July 21, 
1999, to June 4, 2002, and in excess of 20 
percent for gastrointestinal symptoms 
manifested by duodenal ulcer and hiatal hernia 
from June 5, 2002, and for a TDIU.  If the 
benefits sought on appeal remain denied, the 
veteran and his representative should be 
provided with a supplemental statement of the 
case (SSOC).  The SSOC should contain notice 
of all relevant actions taken on the claims, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on appeal 
since the December SSOC.  An appropriate 
period of time should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




____________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



